Title: To Benjamin Franklin from John Witherspoon, 27 March 1784
From: Witherspoon, John
To: Franklin, Benjamin



Sir
London March 27. 1784

I had some Expectations of seeing you before this Time at Paris. Please to know that the Trustees of the College of New Jersey contrary to my Judgement and Inclination were induced by some Things they had heard to suppose that this would not be an improper Time to Solicit Benefactors for the College which is known to have suffered so much by being seated in the Center of the Theatre of the late War. They therefore gave a Commission to Genl Reed & myself to make Application for the Purpose both in England and France.
There is little or no Prospect of Success here and though I should be well pleased to visit Paris for my own Satisfaction I was somewhat unwilling to add to the Charge unless there is some Reason to hope it may be useful. I have Letters of Introduction

to the Comte de Vergennes &c from the Minister of France and other Letters from Mr Marbois & Genl Washington. These Letters however I suppose are general and not relating to the Purpose abovementioned. What I would particularly request of you is to give your Opinion candidly whether in Case of my going to Paris it would be at all proper to make Application to any Persons for the College either as to Subscriptions or Books or Apparatus. I will be governed in this Matter by your Opinion & Mr Jays and either not go to Paris at all or when there be entirely silent as to this Business and only gratify my Curiosity & pay my Compliments where they are due.
I retain a very grateful Sense of the Attention you paid to my Son while in Paris.
I have the Honour to be Your Excellencys most obedt humble Servant

Jno Witherspoon


P.S. Please to direct for me to the Care of Mr Dennis Deberdt Mercht in London

His Excellency Benjamin Franklin Esqr


 
Notation: Witterspoon March 27 1784.—
